Exhibit 10.16

 

RESTRICTED STOCK AWARD AGREEMENT

(Time Vested)

 

EAGLE BANCORP, INC.

2016 STOCK PLAN

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is entered into on April 2,
2020 (the “Grant Date”) by and between Eagle Bancorp, Inc. (the “Company”) and
the Participant (as defined below) pursuant to Section 10 of the Eagle Bancorp,
Inc. 2016 Stock Plan, as amended (the “Plan”). Capitalized terms used but not
defined herein have the meaning ascribed to them in the Plan.

 

Award.  The Company hereby grants to Norman R. Pozez  (the “Participant”) an
award of 24,068 shares of the Company’s Common Stock, $0.01 par value, subject
to vesting in accordance with the terms and conditions of this Agreement and the
Plan.  Until the lapse of the vesting requirements hereunder, the shares subject
to this Agreement shall be referred to as “Restricted Stock”.

 

Vesting Requirements.  The Restricted Stock is subject to forfeiture to the
Company until it becomes vested in accordance with this Agreement. Subject to
the Participant’s continued service through each applicable vesting date, the
Restricted Stock shall vest as follows:

 

Vesting Date

 

Portion of Restricted Stock
Vesting

 

 

 

First anniversary of Grant Date

 

1/3

Second anniversary of Grant Date

 

1/3

Third anniversary of Grant Date

 

1/3

 

Notwithstanding the foregoing, to avoid the vesting of a fractional share, any
fractional shares that would have otherwise vested on the first or second
vesting date described above shall be rolled forward until the sum of all
fractional shares shall result in the vesting of a whole share.

 

Acceleration of Vesting; Forfeiture.  Upon (i) the death or Disability of the
Participant while any portion of the Restricted Stock remains unvested, (ii) the
cessation for any reason of Participant’s service as a member of both (X) the
Board and (Y) the Board of Directors of EagleBank, or (iii) the occurrence of a
Change in Control while any portion of the Restricted Stock remains unvested,
 then in any such case,  any then unvested portion of the Restricted Stock still
outstanding shall immediately vest.

 

Certificates. Shares of Restricted Stock awarded hereunder shall be credited to
the account of the Participant in the direct registration or other book-entry
system (“book-entry”) maintained by the Company for the Company’s Common Stock,
whereupon the Participant shall become a shareholder of the Company with respect
to such Restricted Stock, subject to forfeiture, and shall, to the extent not
inconsistent with express provisions of the Plan, have all the rights of a
shareholder, including but not limited to the right to receive all dividends
paid on such shares and the right to vote such shares. The Participant agrees
that the Company shall cause a notation to be included on its book-entry records
to reflect the restricted character of the Restricted Stock, and the
vested/unvested status of such Restricted Stock, and to enforce the terms and
conditions of this Agreement with respect to such shares of Restricted Stock,
including but not limited to the forfeiture of unvested shares in accordance
with the terms of this Agreement. Notwithstanding the foregoing, at the election
of the Company, stock certificates may be issued in respect of shares of
Restricted Stock awarded hereunder in lieu of the utilization of the book entry
system. Said stock certificates shall be deposited with the Company or its
designee, together with a stock power endorsed in blank, and the following
legend shall be placed upon such certificates reflecting that the shares
represented thereby are subject to restrictions against transfer and forfeiture:

 

“The transferability of this certificate and the shares of stock represented
thereby are subject to the terms and conditions (including forfeiture) contained
in the Eagle Bancorp, Inc. 2016 Stock Plan, and an agreement entered into
between the registered owner and Eagle Bancorp, Inc. Copies of such Plan and
Agreement are on file in the offices of the Secretary of Eagle Bancorp, Inc.”

 










 

Promptly following the third anniversary of the Grant Date, or if earlier, the
Participant’s cessation of service with the Company, with respect to any shares
granted hereunder that are then vested: the Company shall cause the restrictive
notation on its records to then be removed,  and/or  to deliver to the
Participant or his or her permitted designee stock certificates without the
legend described above.

 

Clawback and other Company Policies. The Participant further agrees, in
consideration for the grant of this Award, to be subject to any policies of the
Company and its Affiliates regarding clawbacks, securities trading and hedging
or pledging of securities that may be in effect from time to time, or as may
otherwise be required by applicable law, regulation or exchange listing
standard.

 

Other Limitations.  No Restricted Stock will be issued hereunder if such
issuance would constitute a violation of any applicable federal or state
securities or other applicable law or regulation. As a condition to the
Participant’s acceptance of this grant, the Company may require the Participant
to make any representation and warranty to the Company as may be required by any
applicable law or regulation.

 

No Employment or Service Right. Nothing in this Agreement or the Plan shall be
construed as creating any contract of employment or as conferring on Participant
any legal or equitable right to continue employment or other service with the
Company or any Affiliate, or any level of compensation.

 

Tax Election.  The Participant acknowledges that the Participant may have the
right, within 30 days of the grant hereunder, to make an irrevocable election to
include the value of the Restricted Stock in income at the time of grant, based
on the Market Value of the Restricted Stock upon the Grant Date. The Participant
acknowledges that the Company has not and is not providing any tax advice to
Participant and that Participant shall make his/her own determination with
respect to the Section 83 election, alone or in consultation with his/her own
personal tax advisors.

 

The Plan. This Award of is subject to, and the Participant agrees to be bound
by, all of the terms and conditions of the Plan, a copy of which has been
provided to the Participant. Pursuant to the Plan, the Compensation Committee is
authorized to adopt rules and regulations not inconsistent with the Plan as it
shall deem appropriate and proper. All questions of interpretation and
application of the Plan shall be determined by the Compensation Committee and
any such determination shall be final, binding and conclusive.

 

Consent to Electronic Delivery. The Participant hereby authorizes the Company to
deliver electronically any prospectuses or other documentation related to this
Agreement, and the Plan.  For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s intranet site. Upon written request,
the Company will provide to the Participant a paper copy of any document also
delivered to the Participant electronically. The authorization described in this
paragraph may be revoked by the Participant at any time by written notice to the
Company.

 

Governing Law. This Agreement will be construed in accordance with the laws of
the State of Maryland, without regard to the application of the principles of
conflicts of laws.

 

[Signatures Follow.]

 










 

 

 

 

 

 

    

EAGLE BANCORP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name: [                             ]

 

 

Title:   [                             ]

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

Norman R. Pozez

 

 

(Please return executed document to Corporate Secretary)

 

 

 

 

 

 



